DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 06/12/19. Claims 1-20 are pending in the instant application. Claims 1, 14 and 20 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims only subject matter disclosed in prior application no PCT/CN2018/075052, filed 02/02/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/19, 08/24/2020 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Nakamura et al. (US 20100169013 A1).
Regarding Claim 1: Nakamura discloses a lane determining method performed at a computing device (Refer to para [001]; “The present invention relates to own-vehicle position measuring apparatuses and, more particularly, to an own-vehicle position measuring apparatus for correcting an own-vehicle position detected by a predetermined method based on a recognition result of planimetric feature on a road.”) having one or more processors (Refer to para [029]; “a G sensor 20 detecting an acceleration, a vehicle-speed sensor 22 detecting a vehicle speed, and an estimation navigation part 24 configured mainly by a microcomputer to which outputs of the receiver and sensors 16 to 22 are connected.”) and memory storing a plurality of programs to be executed by the one or more processors (Refer to para [030]; “The map database 30 is configured by a hard disk (HDD), a DVD or a CD mounted on the vehicle or provided in a center, and stores link data of roads themselves necessary for route guide or map indication and position information of planimetric features or lanes drawn or installed on the roads.”) the method comprising: obtaining image information of a road surface image collected by a vehicle (Refer to para [034]; “The back camera 32 has a function to take an image of an external world of a predetermined area containing a road surface behind the vehicle from the installed position, and supplies the taken image to the external-world recognition part 34.”)  identifying first lane information of at least one first lane of the road surface from the image information (Refer to para [036]; “the map-matching part 26 performs the first map-matching for correcting the present position of the own-vehicle onto the road link stored in the map database 30 each time the information of the estimated pat is supplied from the estimation navigation part 24,”) the first lane information comprising a location relationship between a travelling lane in which the vehicle is located and the at least one first lane, and a feature of the at 

Regarding Claim 11: Nakamura discloses the identifying first lane information of the road surface from the image information comprises: determining the travelling lane in the image information (Refer to para [037]; “After performing the above-mentioned second map matching, the map-matching part 26 also has a function to compute a distance (hereinafter, referred to as a following remaining distance) from the own-vehicle to the target object ahead in the traveling direction along a center line of the traveling lane based on the measured own-vehicle position and the position of the traveling lane of the own-vehicle and the position of the target object stored in the database 30 each time the information of the estimated path is supplied from the estimation navigation part 24 and the own-vehicle position is updated, after the target object (for example, a stop line, an intersection, a curve entrance, etc.), which is a control object necessary for performing an assist control in front of the predetermined range in a traveling direction of the own-vehicle by cross-checking the position of the own-vehicle measured by the map-matching with the map data stored in the map database 30.”) and determining the location relationship according to the determined travelling lane and the 

Regarding Claim 14: Nakamura discloses a computing device (Refer to para [001]; “The present invention relates to own-vehicle position measuring apparatuses and, more particularly, to an own-vehicle position measuring apparatus for correcting an own-vehicle position detected by a predetermined method based on a recognition result of planimetric feature on a road.”) comprising: one or more processors (Refer to para [029]; “a G sensor 20 detecting an acceleration, a vehicle-speed sensor 22 detecting a vehicle speed, and an estimation navigation part 24 configured mainly by a microcomputer to which outputs of the receiver and sensors 16 to 22 are connected.”)  and memory, computer readable instructions stored in the memory (Refer to para [030]; “The map database 30 is configured by a hard disk (HDD), a DVD or a CD mounted on the vehicle or provided in a center, and       stores link data of roads themselves necessary for route guide or map indication and position information of planimetric features or lanes drawn or installed on the roads.”)  wherein the computer readable instructions, when executed by the one or more processors, cause the computing device to perform a plurality of operations including: obtaining image information of a road surface image collected by a vehicle (Refer to para [034]; “The back camera 32 has a function to take an image of an external world of a predetermined area containing a road surface behind the vehicle from the installed position, and supplies the taken image to the external-world recognition part 34.”) identifying first lane information of at least one first lane of the road surface from the image information (Refer to para [036]; “the map-matching part 26 performs the first map-matching for correcting the present position of the own-vehicle onto the road link stored in the map database 30 each time the information of the estimated pat is supplied from the estimation navigation part 24,”) the first lane information comprising a location relationship between a travelling lane in which the 

Regarding Claim 18: Nakamura discloses identifying first lane information of the road surface from the image information comprises: determining the travelling lane in the image information (Refer to para [037]; “After performing the above-mentioned second map matching, the map-matching part 26 also has a function to compute a distance (hereinafter, referred to as a following remaining distance) from the own-vehicle to the target object ahead in the traveling direction along a center line of the traveling lane based on the measured own-vehicle position and the position of the traveling lane of the own-vehicle and the position of the target object stored in the database 30 each time the information of the estimated path is supplied from the estimation navigation part 24 and the own-vehicle position is updated, after the target object (for example, a stop line, an intersection, a curve entrance, etc.), which is a control object necessary for performing an assist control in front of the predetermined range in a traveling direction of the own-vehicle by cross-checking the position of the own-vehicle measured by the map-matching with the map data stored in the map database .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (US 20180307917 A1) in combination with Nakamura et al. (US 20100169013 A1).
Regarding Claim 20: Mittal teaches determining the accuracy with which features within images are detected based on pixel analysis, and more particularly, to a method and apparatus for evaluating the 

More specifically, Mittal discloses a non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computing device to perform a plurality of operations including (Refer to para [038]; “In an example embodiment, the processor 102 may be configured to execute instructions stored in the memory device 104 or otherwise accessible to the processor. Alternatively or additionally, the processor 102 may be configured to execute hard-coded functionality. As such, whether configured by hardware or software methods, or by a combination thereof, the processor 102 may represent an entity (e.g., physically embodied in circuitry) capable of performing operations according to an embodiment of the present invention while configured accordingly. Thus, for example, when the processor 102 is embodied as an ASIC, FPGA, or the like, the processor 102 may be specifically configured hardware for conducting the operations described herein. Alternatively, as another example, when the processor 102 is embodied as an executor of software instructions, the instructions may specifically configure the processor 102 to perform the algorithms and/or operations described herein when the instructions are executed. However, in some cases, the processor 102 may be a processor of a specific device (e.g., a pass-through display or a mobile terminal) configured to employ an embodiment of the present invention by further configuration of the processor by instructions for performing the algorithms and/or operations described herein. The processor 102 may include, among other things, a clock, an arithmetic logic unit (ALU), and logic gates configured to support operation of the processor 102.”).


For the sake of brevity, the rejection of claim 20 can be detailed above as Nakamura expressly discloses all the claimed elements as rejected above and will not be repeated here.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mittal by executing the processing steps as rejected by Nakamura.

The suggestion/motivation for combining the teachings of Mittal and Nakamura would have been in order to expressly for performing operations, expressly detailed in the rejections of claims 1 and 14 that may comprise, for example, the processor 24 and/or a device or circuit for executing instructions or executing an algorithm for processing information as described above. (at para [067], Nakamura).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mittal and Nakamura in order to obtain the specified claimed elements of Claim 20. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 
Allowable Subject Matter
Claims 2-10, 12, 13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665